Citation Nr: 1035978	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  10-22 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had verified active duty from February to August 
1951, and over two years of other prior unverified military 
service.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

It has been held that a veteran is competent to testify as to a 
condition within his knowledge and personal observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Similarly, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The Veteran maintains that he was exposed to acoustic trauma due 
to "unprotected noise trauma" from 50-caliber machine gun fire 
and work on the flight line (see October 2008 claim).  His Report 
of Separation from the Armed Forces of the United States (DD Form 
214) indicates that he was a weapons mechanic in the 172d Ftr-
Intcp. Sq. in the United States Air Force.  However, in the May 
2010 statement of the case (SOC), the RO said that his DD Form 
214 and personnel records showed he served as an "Armorer" that 
did not routinely expose one to acoustic trauma although it is 
unclear on what this conclusion was based.  For the limited 
purpose of this remand, the Veteran's assertion that he was 
exposed to acoustic trauma in service is deemed credible by the 
Board.  See Barr; Jandreau, supra

Post service, an October 2008 VA audiogram reflects the Veteran's 
loss of hearing acuity in each ear.

As a layperson, the Veteran is not competent to provide an 
opinion requiring medical knowledge, such as one addressing 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

As such, the Board is of the opinion that the Veteran should be 
afforded appropriate VA examinations to determine the etiology of 
any bilateral hearing loss found to be present.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (to the effect that the 
evidence need only require that it "indicates" that there "may" 
be a nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation).

Moreover, according to the April 13, 2009 rating decision and May 
2010 SOC, the RO reviewed "Progress notes from the Sarasota 
VAOPC dated April 13, 2009" in considering the Veteran's claim; 
however, the Board is unable to locate these records in the 
claims file.  The only VA medical record the Board can locate in 
the file is the October 1, 2008 Sarasota County Community Based 
Outpatient Clinic (CBOC) audiogram demonstrating loss of hearing 
acuity in each ear.  Thus, the April 13, 2009 VA progress notes 
considered by the RO must be obtained and added to the claims 
file prior to further appellate consideration of the Veteran's 
claim.

Finally, as noted above, the Veteran evidently had two years of 
military service prior to February 1951when he entered active 
duty, but there are no service treatment records from this period 
in the claims file nor have the earlier service dates been 
verified.  Efforts should be made to verify this earlier period 
of military service and obtain any service treatment records 
associated with it.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Contact the National Personnel Records 
Center and any other appropriate state and 
federal agency and request all dates of 
active and inactive duty for training 
regarding the Veteran's military service 
prior to February 1951.  Also request all 
service treatment records regarding his 
military service prior to February 1951.  
If any records are unavailable, a 
memorandum should be prepared for the 
claims file that sets forth all efforts to 
obtain those records, and the Veteran and 
his representative provided with a copy.

2.	Obtain all medical records regarding the 
Veteran's treatment at the VA CBOC in 
Sarasota County, dated from April 13, 2009 
to the present, to specifically include 
all Audiology Clinic records, and any 
additional VA and non-VA medical records 
identified by him.  If any records are 
unavailable, a memorandum should be 
prepared for the claims file that sets 
forth all efforts to obtain those records, 
and the Veteran and his representative 
provided with a copy.

3.	Then, schedule the Veteran for VA 
audiology and ear examinations to 
determine the etiology of any diagnosed 
bilateral hearing loss found to be 
present.  A complete history of the 
claimed disorder should be obtained from 
the Veteran, including any post-service 
noise exposure.  All indicated studies and 
tests should be conducted and all clinical 
findings reported in detail.  The claims 
folder must be made available to the 
examining physician and audiologist for 
review.  

The physician and audiologist should be 
advised that the Board has found as 
credible the Veteran's report of 
exposure to acoustic trauma during basic 
training, and his work on the flight 
line.

The physician and audiologist should 
diagnose any clinically evident 
bilateral hearing loss, and opine 
whether it is at least as likely as not, 
i.e., is there at least a 50/50 
probability, that the hearing loss is 
related to the appellant's active duty 
service, or is such a finding unlikely, 
i.e., less than a 50/50 probability.
   
NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

Any opinion offered MUST be accompanied 
by a fully explanatory written 
rationale.

4.	The AMC should review the medical 
opinion(s) obtained to ensure that the 
Board's remand directed have been 
accomplished.  Return the case to the 
examiner(s) if all questions posed by the 
Board were not answered.

5.	Then readjudicate the Veteran's claim of 
entitlement to service connection for 
bilateral hearing loss.  If the claim 
remains denied, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



